Citation Nr: 0427009	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-35 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board hearing in April 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The veteran is diagnosed as having type II diabetes 
mellitus.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, diabetes.  The 
January 1966 Report of Medical Examination at separation 
reflects the veteran's urinalysis as negative for sugar and 
albumin, and his endocrine system was rated as normal.

3.  There is no evidence of any complaints, findings, or 
treatment for diabetes within one year of the veteran's 
release from active service.  The evidence of record shows 
the veteran to have manifested diabetes several years after 
his release from active service, and it is not related to the 
veteran's service or to any incident of service.

4.  The veteran served during the Vietnam era in the waters 
off the Vietnam coast but neither duty nor visitation in the 
Republic of Vietnam can be confirmed by competent objective 
evidence.

5.  The veteran is not presumed to have been exposed to 
herbicides.
CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated 
by service, nor may diabetes mellitus be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in May 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act.  The 
letter informed the veteran that the final regulations for 
adjudicating claims based on exposure to herbicides were not 
yet published, and that his claim could not be adjudicated 
until they were published.  The veteran was informed on how 
to contact the RO if he had questions.  In the interim, the 
RO obtained the veteran's personnel records.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained VA treatment 
records, the veteran's military personnel records, and 
arranged for an appropriate examination.  Neither the veteran 
nor his representative asserts that there was a request for 
assistance which has not been completed.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist.  38 C.F.R. § 3.159(c) (2003).  The veteran, in the 
documents sent to him and at the hearing was essentially 
informed to submit all evidence that he had of which he was 
aware.  It was noted that the family had attempted to obtain 
flight logs and were told they were unavailable, apparently 
having been lost, destroyed, or not kept.

The veteran filed his claim in April 2001.  The June 2002 
rating decision denied the claim.

Factual background.

The SMRs reflect no entries for complaints, findings, or 
treatment for, diabetes or symptoms suggestive of diabetes.  
A September 1961 SMR entry reflects that the veteran was 
assessed as qualified for full duty.  The veteran's SMRs do 
not reflect any entries to the effect that he was physically 
qualified or unqualified to perform duty as an aircrew 
member.

The veteran's military personnel records reflect that, while 
he was assigned aboard USS Ticonderoga, the vessel sailed in 
the coastal waters of Vietnam.  The veteran's records reflect 
that, between April 1963 and January 1966, he served in 
Vietnam coastal waters on eight occasions for relatively 
short periods of time, the longest of which was approximately 
one month.

The January 1966 Report of Medical Examination for Release 
From Active Service reflects that the veteran's endocrine 
system was rated as normal and his urinalysis was negative 
for albumin and sugar.

An April 1987 private treatment note reflects that the 
veteran was diagnosed as having type II diabetes mellitus 
five years earlier.

In a September 1996 statement submitted on an unrelated 
claim, the veteran related that he was an aviation 
electrician and performed duty all over the USS Ticonderoga, 
and that he worked around aircraft exhaust.

At the Travel Board hearing, the veteran testified that 
performance of his duties actually required him to visit 
ashore in Vietnam.  Specifically, in addition to performing 
maintenance on a small twin engine propeller driven aircraft, 
he also served as a crew member aboard the aircraft ferrying 
mail from shore to ship, as well as high ranking passengers.  
The veteran conceded he had no records to verify that he 
performed that duty, and he has not maintained contact with 
shipmates.  His daughter testified that her efforts to obtain 
records or logs of the aircraft met with no success.  She 
related that she was informed they no longer are in 
existence.

At the hearing the veteran was unable to identify any of the 
pilots with whom he had flown.  He was unable to estimate the 
number of flights to Vietnam that he made.  Further, he was 
unable to identify any airbase that he had flown to in 
Vietnam.  

Analysis.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when a veteran who 
served in the Republic of Vietnam between January 1962 and 
May 1975 develops certain specified conditions, including 
diabetes mellitus, Type II (also known as adult-onset 
diabetes mellitus).  Under such circumstances, that 
particular disease is presumed to have been incurred in 
service unless there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  

While there is no dispute that the veteran had service during 
the Vietnam era and in the Vietnam theater, the questions at 
issue are whether his service renders him eligible for a 
presumption of exposure to herbicides, and, whether his 
diagnosed diabetes mellitus, Type II, is related to his 
military service.  

The law provides that service in the Republic of Vietnam 
means "service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2003).  Further, the Department 
of Veterans Affairs, Office of General Counsel has confirmed 
in a precedential opinion that "the regulatory definition in 
38 C.F.R. § 3.307(a)(6)(iii), which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic to be considered to have 
served there, through inclusion of the requirement for duty 
or visitation in the Republic."  See VAOPGCPREC 27-97 (July 
23, 1997).  Thus, if a veteran's "Vietnam" service was 
solely that of serving afloat within the coastal waters of 
Vietnam, it does not qualify for purposes of presumptive 
exposure to herbicides.  In addition to the statutory and 
regulatory criteria that govern Board decisions, the Board is 
bound by the precedent opinions of VA's General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2003).

In assessing the evidence of record, the Board finds that, 
while the veteran served in the coastal waters of Vietnam, 
the evidence does not show that the veteran served within the 
Republic of Vietnam as contemplated by the statute and 
regulations, that is via actual duty or visits ashore.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Thus, he is not 
entitled to a presumption of exposure to herbicide agents, 
even though he has been diagnosed with a disability from the 
list of presumptive conditions.  38 C.F.R. § 3.309(e).  As 
noted above, the service personnel records do not reflect the 
veteran's duties as an aviation electrician mate aboard the 
USS Ticonderoga included duties as an aircrew member.  
Further, neither do his personnel records suggest that his 
duties required him to go ashore in Vietnam.  Therefore, 
there is no evidence to suggest that he may have otherwise 
sustained exposure to herbicides from his position working as 
an electrician aboard ship. 

Furthermore, it is noted that the veteran has been unable to 
identify any airbase that he flew into and was unsure as to 
the number of flights.  In view of this information, there is 
no specific information provided that might allow for any 
type of records search.  It has already been indicated that 
there are no flight logs, and in view of the absence of 
specific information, there is no other search that seems 
possible given the record as it now stands.

Accordingly, the Board finds that the veteran's military 
service did not include service in the Republic of Vietnam as 
required by the law since his service involved no duty or 
visitation within the physical boundaries of Vietnam.  As a 
result, he is not entitled to a presumption of exposure to 
herbicides, and consequently, in the absence of direct 
evidence of exposure to herbicides, he is not entitled to 
service connection for diabetes mellitus, type II, on a 
presumptive basis.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that failure 
to establish entitlement to specified presumptive disease 
does not preclude establishment of service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  That is, service connection for 
diabetes mellitus, type II, may also be established on a 
direct incurrence basis if the evidence shows that the 
condition is otherwise related to service, or, as a chronic 
disease identified in 38 C.F.R. § 3.309, it became manifest 
to a degree of 10 percent or more within 1 year from the 
veteran's January 1968 separation from service.  38 C.F.R. 
§ 3.307(a)(3).  

Unfortunately, the veteran fares no better under this 
provision, as his diabetes was diagnosed several years after 
his release from active service.  Further, the medical 
evidence of record does not show the veteran's diabetes to 
have been related to any incident of his service.  The 
veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to exposure to herbicides, 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



